IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                              NOS. WR-91,642-01 & WR-91,642-02


                          EX PARTE RYAN ALEX LEWIS, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
             CAUSE NOS. 23254A & 23256A IN THE 356TH DISTRICT COURT
                             FROM HARDIN COUNTY


         Per curiam.

                                             ORDER

         Applicant was convicted of aggravated sexual assault of a child and sentenced to fifty years’

imprisonment in each cause. He filed these applications for writs of habeas corpus in the county of

conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends that he was denied his right to an appeal because counsel and the trial

court informed him that he waived his right to appeal, but made an open plea of guilty without a plea

agreement, so he should have had the right to appeal the sentences. He states that he would have

appealed had he known he had the right to do so. Applicant has alleged facts that, if true, might

entitle him to relief. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State, 98
                                                                                                       2
S.W.3d 700 (Tex. Crim. App. 2003). Accordingly, the record should be developed. The trial court

is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial

court shall order trial counsel to respond to Applicant’s claim. In developing the record, the trial

court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing,

it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be represented

by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE

CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify

this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

pleaded guilty pursuant to a plea agreement, or pleaded open to the court. The trial court shall make

findings as to whether Applicant was denied his right to an appeal. The trial court may make any

other findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 30, 2020
Do not publish